Citation Nr: 0709567	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-23 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.  



ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran received notice of a March 2002 rating 
decision denying his claim for service connection for back 
pain because the evidence of record failed to show a 
diagnosis of a disability.  The veteran also received notice 
of his right to appeal, but did not appeal the March 2002 
decision. 

2.	Evidence received subsequent to the March 2002 RO decision 
is evidence not previously submitted to the RO, relates to an 
unestablished fact necessary to substantiate the claim, and 
presents a reasonable possibility of substantiating the 
veteran's claim.

3.	The veteran has a current diagnosis of mild degenerative 
changes involving the lumbar spine without gross evidence for 
acute disk extrusions.  

4.	The veteran did receive treatment for a back injury in 
service. 

5.	The evidence of record does not contain sufficient 
competent medical evidence to decide the veteran's claim.  


CONCLUSION OF LAW

1.	The March 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.	New and material evidence has been submitted, and the 
claim for entitlement to service connection for back pain is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
June 2004, prior to the October 2004 RO decision.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the June 2004 correspondence, the RO apprised 
the claimant of the information and evidence necessary to 
reopen as well as substantiate the claim.  The correspondence 
also advised the claimant of what the evidence must show to 
establish the claim.  Additionally, the RO described which 
information and evidence that the claimant was to provide, 
and which information and evidence that VA will attempt to 
obtain on the claimant's behalf.  See Quartuccio, 16 Vet. 
App. at 187.  

Additionally, in reviewing an application to reopen a claim 
of service connection, as is this case, the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought. See Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  In this case, the 
veteran was provided with adequate notice regarding what 
evidence is considered new and material and what evidence 
would raise a reasonable possibility of substantiating his 
claim.  

The Board also observes that the VCAA notice advised the 
claimant to advise VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice also requested that the claimant send any 
evidence in his possession to VA.  Furthermore, the notice 
requested that the veteran provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2005). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The RO also provided the claimant with a copy of the October 
2004 rating decision, the June 2005 Statement of the Case, 
and the July 2005 Supplemental Statement of the Case which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the bases of the 
decision, and a summary of the evidence considered to reach 
the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  The claimant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that the requirements under the 
law pertaining to the veteran's new and material evidence 
claim have been met.  Accordingly, the Board will proceed 
with appellate review.

New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for a back disability manifested as low back pain.  

Evidence must be new and material to reopen a previously 
disallowed claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
this case, a March 2002 RO decision denied the veteran's 
claim for service connection for a back disability, 
characterized as back pain.  The RO concluded that the 
evidence of record did not indicate a current chronic 
disability.  The veteran was properly notified of the rating 
decision and his right to appeal, however, the appeal was not 
perfected and the March 2002 RO decision became final.  See 
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156.  As such, 
the Board will address the evidence submitted since the March 
2002 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In March 2002, the RO examined the service medical records, a 
March 2002 VA examination, outpatient VA treatment records, 
and private medical records prior to denying the veteran's 
claim for service connection for back pain. 

The September 1974 enlistment examination is silent for a 
back disability.  The veteran's back was clinically evaluated 
as normal and the veteran reported that he did not have a 
history of recurrent back pain.  In January 1976, the veteran 
had complaints of back pain from lifting heavy weights.  The 
veteran also complained of low back pain in March 1976 and an 
x-ray of the spine was normal.  The veteran was referred to 
physical therapy for treatment.  In April 1976, the veteran 
had complaints of low back pain which the veteran stated was 
a result of a car accident.  In the May 1976 separation 
examination, the veteran reported that he had recurrent low 
back pain and he was treated for lower back pain in physical 
therapy.  A clinical evaluation of the veteran's spine was 
normal, and the examiner indicated that the veteran has 
recurrent back pain which was being treated by the veteran.  

The VA medical records from 1978 to 1986 and the private 
physicians' records from 1986 to 2001 indicate that the 
veteran received treatment for low back pain.  The Board 
notes that these records only pertain to the veteran's 
treatment for back pain and there is no diagnosed disability 
in these records. 

In the March 2002 VA Compensation and Pension examination the 
veteran was diagnosed with pain in his lumbar spine.  The 
veteran's range of motion was normal and the physician was 
unable to establish functional loss or limitation of movement 
due to pain.  The examiner did not review the veteran's 
service medical records and could not opine whether or not 
the veteran's condition was related to service.  

After reviewing the above evidence of record, the RO 
concluded that there was only treatment for back pain and no 
diagnosed disability for which the veteran could receive 
compensation.  

Since the March 2002 RO decision, the veteran submitted 
additional outpatient VA treatment records dated from 2002-
2005.  These records document the treatment the veteran 
received for lower back pain and also diagnoses the veteran 
with mild degenerative changes in the lumbar spine.  

The treatment records submitted after the March 2002 RO 
decision are neither cumulative nor redundant of the evidence 
of record at the time of the March 2002 RO denial of the 
veteran's claim for service connection for a back disability.  
The records provide a diagnosis of a disability, which was 
not available to the RO prior to March 2002.  The Board finds 
that the evidence submitted since the March 2002 RO decision 
has not been previously reviewed by the RO, and is therefore, 
new evidence.  

The Board also finds that the evidence submitted provides a 
current diagnosis of a disability, which is an unestablished 
fact necessary to substantiate the claim.  As such, this 
evidence is also material evidence in support of the 
veteran's claim for service connection for a back disability.  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).


ORDER

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a back disability is 
reopened.


REMAND

The veteran contends that his back disability, manifested by 
lower back pain incurred in service.  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

After careful review of the evidence detailed above, the 
Board finds that additional development is needed.  In this 
case, there is competent medical evidence of a current 
disability.  The veteran received treatment in service for 
recurrent back pain.  Additionally, the veteran had recurrent 
symptoms and the private medical records indicate that the 
veteran sought treatment for lower back pain shortly after 
service.  

There is no medical opinion of record regarding a nexus 
between the veteran's current disability and the treatment he 
received in service.  Under the VCAA, VA is required to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  In 
this case, the Board concludes that a VA examination and 
medical opinion must be afforded the veteran to determine 
whether his current back disability is related to service.  
The examination should be conducted by an appropriate 
specialist and should consider all pertinent evidence 
contained in the veteran's claims file to include the service 
medical records, VA records, and private medical records.  

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  The veteran should be afforded another VA 
examination performed by an appropriate specialist 
to determine the identity and etiology of any back 
disability that may be present.  All indicated 
evaluations, studies, and tests deemed necessary by 
the examiner should be accomplished and all 
findings reported in detail. The claims file should 
be made available to the examiner for review in 
connection with the examination.  The examiner 
should state whether the veteran's back disability 
is more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely than not 
(i.e., probability of less than 50 percent) 
causally or etiologically related to any 
symptomatology shown in service or any other 
incident thereof and explain the basis of his or 
her conclusion.  Please send the claims folder to 
the examiner for review in conjunction with the 
examination.

2.  After any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of all 
pertinent evidence and legal authority to include 
any evidence submitted since the issuance of the 
June 2005 Statement of the Case.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case that contains 
notice of all relevant actions taken, including a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue. An 
appropriate period of time should be allowed for 
response by the veteran and his representative. 
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


